Exhibit 10.63
POWER INTEGRATIONS, INC.
COMPLIANCE POLICY
REGARDING IRC SECTION 409A

1.   Introduction.

     (a) This Compliance Policy Regarding IRC Section 409A (the “Policy”) is
hereby adopted by Power Integrations, Inc.(the “Company”) on December 31, 2008
(the “Adoption Date”), to be first effective as of December 31, 2008, in order
to comply with the documentary compliance requirements of Section 409A of the
Internal Revenue Code of 1986 (the “Code”) and the administrative guidance
promulgated thereunder (collectively, “Section 409A”). The Policy will have the
scope and limitations set forth herein and shall be enforceable to the extent
permitted by law.
     (b) The Company from time to time has entered into and in the future may
enter into agreements with its executive officers (collectively the “Executives”
and each an “Executive”) that provide for certain compensation and benefits,
including but not limited to separation benefits (each an “Executive Benefits
Agreement”).
     (c) The provisions of this Policy are intended to comply with the
requirements of (including by way of exception from) Section 409A so that none
of the payments and benefits to be provided under any arrangement covered by
this Policy will be subject to the additional tax imposed under Section 409A,
and any ambiguities herein will be interpreted to so comply. The Company will
take such reasonable actions that are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition under Section 409A
prior to actual payment of payments and benefits. However, the Company can give
no assurance to any employee or other service provider that such actions,
including the adoption of this Policy, will have such effect, and employees and
other service providers shall remain responsible for paying all applicable
taxes, including those imposed by Section 409A.
     (d) This Policy is not intended to increase or decrease the payments or
benefits offered to affected employees and other service providers.

2.   Coverage.

     (a) Retrospective Coverage. Except as set forth below, the Executive
Benefits Agreements and each compensation arrangement to which the Company or an
affiliate is a party that potentially provides for a nonqualified deferral of
compensation described in Section 409A shall have its terms governed by the
Policy. A deferred compensation agreement that is governed by the Policy is
hereinafter referred to as a “Subject Arrangement.” The compensation
arrangements that are excluded from this Policy and therefore do not constitute
Subject Arrangements are as follows:
     (i) Any “stock rights” as described in Treasury Regulations
Section 1.409A-1(b)(5)(i); provided further that the Executive Benefit
Agreements shall not apply to stock

1



--------------------------------------------------------------------------------



 



options granted by the Company that constitute deferred compensation for the
purposes of Section 409A as of the date hereof (or would constitute such
deferred compensation if the value of the Company’s stock were greater than the
exercise price of such options).
     (ii) With the exception of bonus and expense reimbursement arrangements,
any arrangement that is not in writing.
     (iii) Arrangements entered into with an individual who is not and is not
reasonably likely to become subject to taxation in the United States in respect
of his or her compensation.
     (b) Prospective Coverage. Each compensation arrangement to which the
Company or an affiliate is a party that is entered into on or after January 1,
2009 that potentially provides for a nonqualified deferral of compensation
described in Section 409A shall have its terms governed by this Policy, unless
such arrangement specifically provides for an exemption from this Policy or such
new arrangement otherwise expressly provides for the manner in which it is
exempt from or compliant with Section 409A.

3.   Payment Terms.

     (a) Lump Sum Payments. Unless otherwise expressly provided by the operative
terms of a Subject Arrangement, any amount to be paid to a service provider in
the form of a single payment following the date the amount is earned by the
service provider pursuant to a Subject Arrangement shall be paid not later than
the March 15th of the calendar year following the calendar year during which
such amount was earned (i.e., ceased to be subject to a substantial risk of
forfeiture) by the service provider (such period, the “Short-Term Deferral
Period”). For purposes of this Policy, a “single payment” shall also include all
payments otherwise scheduled to be made by the end of the Short-Term Deferral
Period.
     (b) Installment Payments. To the extent that payments made upon termination
of employment are not being made under a Subject Arrangement in a “single
payment,” as described in Section 3(a) above, any amount paid that qualifies as
a payment made as a result of an involuntary separation from service pursuant to
Treasury Regulations Section 1.409A-1(b)(9)(iii) that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits (as defined below). If a Subject Arrangement states that
severance benefits will be paid on a termination without cause, but is silent on
whether such termination includes a termination by reason of death or
disability, the Subject Arrangement shall be read to preclude payment on a
termination by reason of death or disability (i.e., a termination without cause
shall only be an “involuntary termination” within the meaning of Treasury
Regulations Section 1.409A-1(b)(9)(iii)). “Section 409A Limit” shall mean the
lesser of: (i) two (2) times the service provider’s annualized compensation
based upon the annual rate of pay paid to the service provider during the
Company’s taxable year preceding the Company’s taxable year of the service
provider’s termination of employment as determined under Treasury Regulations
Section 1.409A-1(b)(9)(iii)(A)(1); and (ii) two (2) times the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the service provider’s
employment is terminated.

2



--------------------------------------------------------------------------------



 



     (c) Choice of Form of Payment. If a Subject Arrangement other than an
Executive Benefit Agreement provides for a choice between a lump sum payment and
a series of installment payments, a lump sum payment pursuant to Section 3(a)
above is hereby selected.
     (d) Reimbursements and Taxable Health Benefits. To the extent that any
taxable reimbursements of expenses, including taxable health benefits, are
provided pursuant to a Subject Arrangement, they shall be made or provided in
accordance with Section 409A, including, but not limited to, the following
provisions:
     (i) The amount of any such expense reimbursement or in-kind benefit
provided during a service provider’s taxable year shall not affect any expenses
eligible for reimbursement in any other taxable year;
     (ii) The reimbursement of the eligible expense shall be made no later than
the last day of the service provider’s taxable year that immediately follows the
taxable year in which the expense was incurred;
     (iii) The right to any reimbursement shall not be subject to liquidation or
exchange for another benefit or payment; and
     (iv) In the case of taxable health benefits, any health plan or insurance
policy shall provide an objective, non-discretionary definition of expenses
eligible for reimbursement.
     (e) Relocation Expenses. Any Subject Arrangement providing for relocation
expense reimbursements and/or airfare expense reimbursements shall be subject to
the following conditions:
     (i) Unless expressly provided otherwise in the Subject Arrangement, these
expenses are reimbursable only so long as the individual remains an employee of
the Company and only if the relocation occurs within the first 12 months
following the commencement of employment (or, if later, the request for
relocation).
     (ii) Any such reimbursements will be paid to within 30 days after the date
the employee submits receipts for the expenses, provided the employee submits
those receipts within 30 days after the expense is incurred.
     (iii) In all cases, the reimbursements will be subject to Section 3(d)
above.
     (f) Commissions and Bonuses. For purposes of this Policy and Section 409A,
all commissions and bonuses received under a Subject Arrangement shall be deemed
earned and no longer subject to a risk of forfeiture on the day of receipt and
no earlier.
     (g) Golden Parachute Excise Tax Provisions. Any Subject Arrangement that
involves a provision designed to protect against the excise taxes imposed by
Section 4999 of the Code by stating that benefits will be either delivered in
full or delivered as to such lesser extent that would result in no portion of
such benefits being subject to the excise tax (a “Reduced Amount”), whichever
provides the service provider with a greater after-tax benefit, shall be
interpreted to provide that any reduction in payments and/or benefits required
by such provision shall occur in a manner necessary to provide the service
provider with the greatest economic benefit. If more than one manner of
reduction of payments or benefits necessary to arrive at the

3



--------------------------------------------------------------------------------



 



Reduced Amount yields the greatest economic benefit to the service provider, the
payments and benefits shall be reduced pro rata. Any authority of the service
provider or the Company to specify the order of reduction of benefits is hereby
revoked.
     (h) Further Deferrals. Any action taken by the Company or a service
provider in the form of an amendment to a Subject Arrangement, where such action
constitutes a “subsequent deferral election” within the meaning of Treasury
Regulations Section 1.409A-2(b)(1), shall comply with the rules of Section 409A
applicable to subsequent deferral elections. To the extent that any action taken
that would constitute a subsequent deferral election does not so comply, such
action shall be void.

4.   Separation from Service; Specified Employee Delays.

     (a) Notwithstanding anything to the contrary in a Subject Arrangement, no
severance benefits shall become payable under a Subject Arrangement until the
recipient of such benefits has a “separation from service” within the meaning of
Section 409A. Furthermore, subject to Section 4(b) below, if the service
provider is a “specified employee” within the meaning of Section 409A at the
time of the service provider’s separation from service (other than due to
death), and the severance benefits payable to the service provider, if any,
pursuant to a Subject Arrangement, when considered together with any other
severance benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”), such Deferred
Compensation Separation Benefits that are otherwise payable within the first six
(6) months following the service provider’s separation from service will become
payable on the first payroll date that occurs after the date six (6) months and
one (1) day following the date of the service provider’s separation from service
(or such later date as is required to avoid the imposition of additional tax
under Section 409A). All subsequent Deferred Compensation Separation Benefits,
if any, shall be payable in accordance with the payment schedule applicable to
each payment or benefit. Notwithstanding anything herein to the contrary, if a
service provider dies following termination but prior to the six (6) month
anniversary of termination (or any later delay date), then any payments delayed
in accordance with this Section 4(a) shall be payable in a lump sum as soon as
administratively practicable after the date of the service provider’s death, and
all other Deferred Compensation Separation Benefits shall be payable in
accordance with the payment schedule applicable to each payment or benefit.
     (b) Prior to the imposition of the delay set forth in Section 4(a) above,
the short-term deferral exception set forth in Section 6(d) below, the
involuntary termination exception set forth in Section 3(b) above, and the
exception for COBRA benefits set forth in Treasury Regulations
Section 1.409A-1(b)(9)(v) shall first be applied to the greatest extent
possible.

4



--------------------------------------------------------------------------------



 



5.   Release Requirements.

     If an individual’s receipt of severance benefits under a Subject
Arrangement will be subject to signing and not revoking a release of claims,
such release of claims must be effective no later than sixty (60) days following
the termination of employment date or, for releases already attached to Subject
Arrangements prior to January 1, 2009, such earlier time as is expressly
provided under the release (such deadline, the “Release Deadline”). If the
release does not become effective by the Release Deadline, the individual will
forfeit any rights to severance benefits that are conditioned on an effective
release of claims. In no event will severance benefits be paid until the release
becomes effective. If the severance benefits provided under the Subject
Arrangement are not exempt from Section 409A, then on the first regular payroll
date coinciding with or next following the Release Deadline, the Company shall
pay the employee the severance benefits that would have been paid on and through
such date pursuant to the original payment schedule but for the delay pending
the date of the Release Deadline, with the balance of the payments paid
thereafter on the original schedule. If the severance benefits provided under
the Subject Arrangement are exempt from Section 409A, then on the first regular
payroll date coinciding with or next following the date on which the release
becomes effective, the Company will pay the employee the severance benefits that
would have been paid on and through such date pursuant to the original payment
schedule but for the delay pending the effectiveness of the release, with the
balance of the payments paid thereafter on the original schedule.

6.   Interpretative Provisions.

     (a) Separation from Service. To the extent that any payments that may be
considered deferred compensation under Section 409A are conditioned upon a
termination of employment, “termination of employment” or any analogous term
shall be read to mean “separation from service,” as such term is defined in
Section 409A, without regard to alternative definitions permitted by Treasury
Regulations Section 1.409A-1(h)(1)(ii).
     (b) Good Reason.
     (i) To the extent that any payments pursuant to a Subject Arrangement are
to be made based upon a constructive termination or termination for good reason,
those provisions are to be interpreted as requiring the individual choosing to
exercise his or her right to terminate employment to provide the Company notice
of a condition giving rise to the good reason within ninety (90) days following
its occurrence and to provide the Company thirty (30) days to cure such
condition. The individual’s resignation must then be effective on or before the
first anniversary of such first occurrence of a condition, or the date provided
for in the Subject Arrangement, if earlier, if the condition is not cured.
     (ii) If a Subject Arrangement includes a material breach of the terms of
the Subject Arrangement as a condition potentially giving rise to a constructive
termination or termination for good reason, then unless specifically provided
otherwise in a Subject Arrangement, the failure of any successor or assign to
all or substantially all of the business or assets of the Company to assume such
Subject Arrangement and substantially perform under such Subject Arrangement
shall be deemed to be a material breach of the Subject Arrangement. In the case
of the Executive Benefit Agreements, the foregoing provision shall supersede the
second sentence of Section 16(a) of such agreements.

5



--------------------------------------------------------------------------------



 



     (iii) If a Subject Arrangement includes a decrease of a service provider’s
base salary, target annual bonus or employee benefits as a condition giving rise
to a constructive termination or termination for good reason, such condition
shall be interpreted in a manner so that a decrease in bonus or employee
benefits, taken alone, shall not satisfy the condition if there is not also a
material decrease in the service provider’s total compensation.
     (c) Separate Payments. Each payment and benefit paid under any Subject
Arrangement is intended to constitute a separate payment for purposes of
Treasury Regulations Section 1.409A-2(b)(2).
     (d) Short-Term Deferral. Any amount paid under any Subject Arrangement that
satisfies the requirements of the short-term deferral exception set forth in
Treasury Regulations Section 1.409A-1(b)(4), including, without limitation,
installment payments that are not covered by Treasury Regulations
Section 1.409A-1(b)(9)(iii), shall not constitute Deferred Compensation
Separation Benefits for purposes of the Policy.
     (e) Disability. The definition of “disability” set forth in Treasury
Regulations Section 1.409A-3(i)(4)(i) shall apply to a Subject Arrangement other
than an Executive Benefits Agreement and shall supersede such definition (or the
definition of an analogous term) in the Subject Arrangement to the extent
necessary to avoid gross income inclusion and additional taxation under
Section 409A(a)(1). With respect to the Executive Benefits Agreements, no health
insurance continuation benefits shall become payable in connection with the
Permanent Disability of an Executive until the Executive has a “separation from
service” within the meaning of Section 409A.
     (f) Change of Control. The definitions of “change in the ownership of a
corporation,” “change in the effective control of a corporation,” and “change in
the ownership of a substantial portion of a corporation’s assets” set forth in
Treasury Regulations Section 1.409A-(3)(i)(5) shall apply to a Subject
Arrangement other than an Executive Benefits Agreement and supersede such
definitions (or the definitions of analogous terms) in the Subject Arrangement
to the extent necessary to avoid gross income inclusion and additional taxation
under Section 409A(a)(1).

7.   Miscellaneous.

     (a) Full Force and Effect. To the extent not expressly amended hereby, all
Subject Arrangements shall remain in full force and effect.
     (b) Administration. This Policy shall be administered by the Company, and
its application and interpretation of this Policy shall be final and binding on
all persons.
     (c) Amendment, Waiver and Termination. Any provision of this Policy may be
amended, waived or terminated by a written instrument executed by the Company.
     (d) At-Will Employment. Any service provider’s employment with the Company
is “at-will” and may be terminated at any time with or without cause or notice
unless otherwise set forth in a writing signed by the Company and the service
provider. This Policy is not intended and shall not be interpreted to change
such at-will relationship.

6



--------------------------------------------------------------------------------



 



     (e) Governing Law. This Policy shall be governed in all respects by the
internal laws of California, without regard to principles of conflicts of law.
     (f) Severability. If any provision of this Policy becomes or is determined
to be illegal, unenforceable or void, this Policy shall continue in full force
and effect without said provision.

7



--------------------------------------------------------------------------------



 



     (g) Integration. This Policy represents the entire agreement and
understanding as to the subject matter hereof and supersedes all prior or
contemporaneous agreements, whether written or oral.

              POWER INTEGRATIONS, INC.
 
       
 
  By:   /s/ Bill Roeschlein
 
 
       
 
  Name:   Bill Roeschlein
 
 
       
 
  Title:   Chief Financial Officer
 
 
       
 
  Date:   December 31, 2008
 

8